Citation Nr: 0307167	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  95-05 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for arthritis of the 
feet secondary to service-connected bilateral pes planus.

(The issue of entitlement to an increased evaluation for 
bilateral pes planus, currently evaluated as 10 percent 
disabling will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The Board is undertaking additional development with respect 
to the issue of entitlement to an increased evaluation for 
bilateral pes planus pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the appellant 
proper notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Service connection is in effect for pes planus, rated as 
10 percent disabling; sarcoidosis, non-symptomatic and 
pyloroduodenal, irritability, each rated as 0 percent 
disabling.

2.  A disorder of the lumbosacral spine is not shown to be 
casually related to the service-connected bilateral pes 
planus.

3.  Arthritis of the feet is not clinically shown.


CONCLUSIONS OF LAW

1.  A disorder of the lumbosacral spine is not proximately 
due to or the result of service-connected bilateral pes 
planus.  38 C.F.R. § 3.310(a) (2002).

2.  Arthritis of the feet is not proximately due to or the 
result of service-connected bilateral pes planus.  38 C.F.R. 
§ 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well-grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The Veterans Claims Assistance Act of 2000 is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Following a careful review of the record, the Board concludes 
that VA has satisfied its duties to the Veterans Claims 
Assistance Act and the implementing regulations.

In this regard, the Board notes that VA has a duty to notify 
the appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
appellant was informed in the May 1994 rating decision, 
Statement of the Case, and more recent Supplemental 
Statements of the Case of the requirements necessary to 
establish his claims.  Additionally, the appellant was 
advised regarding the change in the law brought about by 
enactment of the VCAA by letter dated in May 2001 and what 
evidence the VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  In connection 
with this matter, the service medical records, and private 
medical records have been associated with the claims file.  
The record further reflects that the Board most recently 
reviewed this matter in March 2001, and remanded the case to 
the RO for additional evidentiary development, to include VA 
examination.  Following further review of the record, the 
Board finds that no other potential sources of relevant 
treatment records have been identified by the appellant or 
the record.  Thus, the Board concludes, with regard to the 
issues of entitlement to service connection for lumbosacral 
strain and arthritis of the feet claimed as secondary to 
service-connected pes planus, VA has fulfilled its duty to 
assist the appellant and all available, relevant evidence has 
been obtained.


Factual Background

Service medical records are negative for any treatment or 
diagnosis of a low back disability or arthritis of the feet.  

A December 1955 VA medical examination was negative for any 
findings relative to the back.  Examination showed the 
appellant to exhibit full range of motion of the back.  
Special orthopedic examination of the feet revealed second 
degree pes planus.  This examination was negative for any 
findings of degenerative changes involving the feet.

The record discloses that VA examination conducted in 1973 
were negative for any clinical findings relative to the 
lumbosacral spine, and arthritis.

A December 1994 VA examination report indicates the appellant 
presented with complaints of progressive back pain with 
radiating pain extending from the feet to the lower back.  He 
also reported difficulty getting up and down due to his back 
pain.  Objectively, examination revealed localized tenderness 
over the lumbosacral area, with objective evidence of pain on 
motion of the lumbar spine.  X-ray studies of the lumbosacral 
spine revealed evidence of degenerative disc disease of L5-
S1.  The diagnostic impression was chronic lumbosacral 
strain.

VA examination of the feet, conducted in December 1994, was 
negative for any findings of arthritis.  X-ray studies of the 
feet revealed no skeletal abnormality.  
The medical report notes that examination showed evidence of 
bilateral pes planus deformity.  

During a March 1995 hearing at the RO, the appellant 
indicated his private physician initially diagnosed arthritis 
of the feet.  He was unable to recall whether x-ray studies 
were performed in conjunction with this assessment.  He 
stated that a VA physician later advised him that the 
severity of the arthritis would eventually render him 
severely disabled.  With regard to his back disability, the 
appellant described symptoms of pain with radiation from the 
feet to the lower back.

Private medical records, dated from 1983 to 1997, document 
intermittent treatment and evaluation for complaints of foot 
pain and swelling.  These records also disclose the appellant 
was privately evaluated in September 1983, following a motor 
vehicle accident in which the appellant was struck from the 
rear.  Examination conducted at that time showed mild 
musculoskeletal strain, and was essentially unremarkable for 
any findings.  A February 1997 private radiology report 
indicates that bone scan revealed findings associated with 
the thumb bases, cervical and lumbar spine, shoulder, and 
right knee that were interpreted by the radiologist as 
suggestive of an arthritic process.  Clinical and 
radiographic correlation was recommended to confirm a 
diagnosis of arthritis.  Private treatment records contain 
diagnostic assessments of gouty arthritis of the left toe and 
the feet since 1994.

VA outpatient treatment reports, dated from 1983 to 1998, 
document intermittent treatment for complaints involving the 
feet and back.  A February 1994 radiology report indicates 
that x-ray studies of the feet revealed no significant 
abnormality.  A December 1994 outpatient report indicates the 
appellant presented with complaints regarding his bilateral 
foot disability.  He reported a history of foot pain due to 
collapsed arches.  At that time, the appellant gave a history 
of left ankle pain that was reportedly attributed to gout by 
his private physician, although never confirmed by diagnostic 
evaluation.

An August 1995 clinical report referenced a clinical 
assessment of arthritis of the hands and feet.  No clinical 
findings were noted relative to this finding.  

The appellant underwent VA examination in August 1998.  He 
reported symptoms of radiating pain from his feet into his 
back.  Examination of the feet showed bilateral pes planus.  
The examiner indicated that arthritis of the feet was not 
clinically shown on examination.  It was the examiner's 
opinion that the service-connected pes planus did not cause 
or aggravate the appellant's reported back pain.  In this 
context, it was noted that x-ray studies were normal.  The 
appellant was also evaluated with degenerative joint disease 
of the lumbosacral spine with slight loss of function due to 
pain.  The medical report noted that x-ray studies of the 
spine revealed severe degenerative disc disease at L5-S1 with 
degenerative joint disease in the facets at the same level.

The appellant underwent VA examination in June 2001.  The 
report contains a diagnostic impression of pes planus.  It 
was noted that x-ray studies of the feet revealed no evidence 
of bone abnormalities.  

Analysis

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Arthritis may also be presumed to have been incurred during 
active military service if it is manifest to a degree of 10 
percent within the first year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. at 448.

In the context of this aspect of the appellant's claim, the 
Board must decide whether the weight of the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
(1990).

It is essentially the appellant's contention that he 
developed a disorder of the lumbosacral spine and arthritis 
of the feet as a result of his service-connected pes planus.  
His statements describing symptoms of a disorder are 
considered to be competent evidence.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing medical expertise 
gained through specialized training, experience or knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this regard, the service medical records are negative for 
any complaints or diagnostic findings relative to the 
lumbosacral spine or arthritis of the feet nor is it 
contended otherwise.  Further, the record reflects the 
appellant was first clinically evaluated with degenerative 
process involving the lumbar spine in 1988, many years after 
service.  

The Board notes that the evidence shows that the appellant 
has been evaluated with lumbosacral strain with associated 
findings of degenerative changes at the L5-S1 disc level.  
However, a VA examiner has indicated that the service-
connected pes planus did not cause or aggravate the 
appellant's back condition.  In this respect, the Board notes 
that the opinion of the VA examiner was based on a review of 
the evidence in the claims file, the recorded medical 
history, and clinical findings on examination.  There is no 
medical evidence of record which contradicts this opinion.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  

Relative to the claim of arthritis of the feet, the evidence 
shows that arthritis of the feet is not clinically shown by 
recent VA examinations or x-ray studies.  The Board notes 
that VA outpatient and private treatment reports contain 
references to gouty arthritis involving the feet.  However, 
this finding is apparently based upon the history provided by 
the appellant and is merely documented by the examiner.  
There is no evidence of diagnostic evaluation which 
correlates with such assessments with radiographic evidence 
of a degenerative process of the feet.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ("transcriptions of lay history 
unenhanced by any medical comment by examiner not transformed 
into 'competent medical evidence' merely because transcripter 
happens to be medical professional").  

Without current clinical evidence showing the presence of 
arthritis of the feet, there is no basis for granting service 
connection.  Accordingly, it is the judgment of the Board 
that the preponderance of the evidence is against the 
appellant's claim. 


ORDER

Service connection for lumbosacral strain and arthritis of 
the feet is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

